Appeals having been taken to this Court by the above-named *557appellant from orders of the Supreme Court, New York County (Eileen Bransten, J.), entered on or about July 30, 2012, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 18, 2014, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Acosta, J.E, Renwick, Moskowitz, Freedman and Feinman, JJ.